Information Disclosure Statement
The information disclosure statements filed December 20, 2019 and August 24, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because:
The same reference numerals used to identify features in Figs. 1-5 are repeatedly used to identify modifications of those features in Figs. 6-13.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e). 
The drawings fail to show features corresponding to the limitations of claims 6-8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites the limitation, “the output shaft includes a recess, and the boss portion is coupled to the recess.”  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 6 recites the limitation, “the output shaft includes a recess, and the boss portion is coupled to the recess.”  However, no such recess is disclosed as being included with the output shaft 5, much less one being used to couple with boss portion 31b.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 1-5 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano, US 8,651,965.  Amano discloses a damper device (1) comprising: 
a damper device body (5) including an input member (6) and an output member (6), the input member and the output member coupled to be rotatable relative to each other (col. 5, lies 37 & 38); 
an output shaft (3) configured to output a torque transmitted thereto from the damper device body; and 

wherein the dynamic vibration absorber includes a base member (14-19) and a mass body (10), the base member attached to the output shaft, the mass body disposed to be rotatable relatively to the base member (col. 5, lines 57-60).
wherein the base member includes a boss portion (19) provided with a first through hole spline-coupled to the output shaft (col 6, line 51),
wherein the base member further includes a body (15) and a torque limiting portion (14), the torque limiting portion limiting transmission of the torque inputted to the body from the output shaft.

Claims 1-4 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi, US 9,556,944.  Fig. 3 shows a damper device comprising: 
a damper device body (20) including an input member (21) and an output member (25), the input member and the output member coupled to be rotatable relative to each other ( col. 5, line 55); 
an output shaft (46) configured to output a torque transmitted thereto from the damper device body (col. 10, lines 24-26); and 
a dynamic vibration absorber (28) attached to the output shaft,
wherein the dynamic vibration absorber includes a base member (29) and a mass body (31) , the base member attached to the output shaft, the mass body disposed to be rotatable relatively to the base member (col. 6, lines 38 & 39),

wherein the mass body sways with respect to the base member in a circumferential direction, the mass body having a swaying center, the swaying center arranged in a different position from a rotational center of the base member (col. 6, lines 44-53).

Claims 1-3, 5, 6, 8 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi, US 9,958,027.  Sekiguchi discloses a damper device (1) comprising: 
a damper device body (col. 4, line 7) including an input member (21) and an output member (18), the input member and the output member coupled to be rotatable relative to each other ( col. 4, line 16); 
an output shaft (14) configured to output a torque transmitted thereto from the damper device body (col. 4, lines 3-7); and 
a dynamic vibration absorber (27, 28) attached to the output shaft,
wherein the dynamic vibration absorber includes a base member (27) and a mass body (28) , the base member attached to the output shaft, the mass body disposed to be rotatable relatively to the base member (col. 5, line last),
wherein the base member includes a boss portion (17) with a first through hole, and the output shaft is coupled to the first through hole,
wherein the output shaft includes a recess (formed by hub shaft 15 and slanged shaped hub 16), and the boss portion is coupled to the recess (col. 4, lines 3-7), 
wherein Fig. 1 shows the recess is provided as a second through hole.
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,760,644 discloses a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Greg Binda/Primary Examiner, Art Unit 3679